Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4-10, 13-22, and 24-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Allemand (US 2010/0243295 A1), Oldenburg (US 2001/0002275 A1) and Kydd (US 6,274,412 B1).
The Examiner notes the amendment to present claim 1, which incorporates subject matter not adequately disclosed or suggested by Allemand and Kydd (namely, “wherein the nanoscale colorants comprise a metal nanoplate having an average thickness of no more than about 100 nanometers (nm) wherein the nanoscale colorants in a dilute dispersion have a peak absorption between 525 nm and 675 nm”). The Examiner agrees with Applicant’s arguments following the Board Decision, which state that previous claims 2 and 5 have been rewritten in independent form, with an appropriate set of consistent dependent claims from the original claim set. Based on the Board Decision rendered February 1st, 2021, and additional review of the references followed thereafter, Allemand and Kydd do not teach amended claim 1. It is noted that Oldenburg was not applied, as it does not contain any teaching, suggestion, or motivation to remedy the deficiencies of Allemand and Kydd. Allowability flows to dependent claims 4-10 and 13-21.
In the same Board Decision, the rejection of claims 22 and 24-26 was reversed. Following additional review of the references, none of the prior art of record teaches claims 22 and 24-26.
Applicant introduces new claims 27-36, which require at least the limitation “wherein the transparent conductive layer comprises a fused metal nanostructured network” which is not adequately 
In total, claims 1, 4-10, 13-22, and 24-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783